IN ‘THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

SHAVONYA D. MASON,
Plaintifé,
1:19CV474

ANDREW SAUL,
Commissioner of Social Security,!

NY NY NY NY Ne Ne Ne NS Ne

Defendant.

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Shavonya Mason (‘Plaintiff’) brought this action pursuant to Section
1631(c)(3) of the Social Security Act (the “Act”), as amended (42 U.S.C. § 1383(c)(3)), to obtain
judicial teview of a final decision of the Commissioner of Social Security denying her claim
fot Supplemental Security Income under Title XVI of the Act. The parties have filed cross-
motions for judgment, and the administrative record has been certified to the Court for review.
I PROCEDURAL HISTORY

Plaintiff filed applications for Supplemental Security Income and Child’s Insurance
Benefits on August 26, 2014, alleging a disability onset date of July 1, 2006. (I't. at 16, 371-
88.)? Her applications wete denied initially (Tr. at 96-126), and that decision was upheld upon

reconsideration (T'r. at 127-200). ‘Thereafter, Plaintiff requested an administrative hearing de

 

1 Andrew Saul was confirmed as the Commissioner of Social Security on June 4, 2019, and was sworn in on
June 17, 2019. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul should be
substituted for Nancy A. Bertyhill as Defendant in this suit. No further action need be taken to continue this
suit by reason of the last sentence of section 405(g) of the Social Security Act, 42 U.S.C. § 405(g).

? Transcript citations refer to the Sealed Administrative Record [Doc. #8].

Case 1:19-cv-00474-WO-JEP -_Document 19 Filed 09/03/20 Page 1o0f13
novo before an Administrative Law Judge (“ALJ”). (Tr. at 273-78.) Plaintiff first appeared at
a heating on August 28, 2017, but upon the advice of het attorney, she requested a
continuance. Plaintiff appeared at her continued heating on December 6, 2017, along with
het attorney and an impattial vocational expert. Because Plaintiff chose to amend her alleged
onset date to August 26, 2014, which was the date of her SSI application, she voluntarily
withdrew het tequest for a heating on het claim for Child’s Insurance Benefits. Accordingly,
the AL] dismissed that claim, and both the AL]’s decision and the findings of this Court
pertain solely to Plaintiff's SSI claim. (Ir. at 16-17.)

F ollowing the December 2017 hearing, the ALJ issued a decision finding Plaintiff not
disabled within the meaning of the Act. (Tr. at 16-27.) On February 28, 2019, the Appeals
Council denied review of that decision, thereby making the ALJ’s conclusion the
Commissionet’s final decision for purposes of judicial review. (Ir. at 1-6.)

II. LEGAL STANDARD

Federal law “authotizes judicial review of the Social Security Commissioner’s denial of
social secutity benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cit. 1981). “The courts ate not to tty the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
ALJ if they are suppotted by substantial evidence and were reached through application of the
cortect legal standatd.” Hancock v. Asttue, 667 F.3d 470, 472 (4th Cir. 2012) Gnternal

quotation omitted).

Case 1:19-cv-00474-WO-JEP Document 19 Filed 09/03/20 Page 2 of 13
“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Hunter _v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971). “It consists of more than a mete
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270
F.3d 171, 176 4th Cir. 2001) (internal citations and quotation matks omitted). “Tf there is
evidence to justify a tefusal to direct a verdict were the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

 

“In reviewing fot substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” Mastto, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL]’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996). |

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits beats the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.

1981). In this context, “disability” means the “‘inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

Case 1:19-cv-00474-WO-JEP Document 19 Filed 09/03/20 Page 3 of 13
expected to result in death or which has lasted or can be expected to last for a continuous
petiod of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).3

32

“The Commissioner uses a five-step ptocess to evaluate disability claims.” Hancock,

667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)).
Under this process, the Commissioner asks, in sequence, whether the claimant:
~ (1) worked during the alleged period of disability; (2) had a severe impairment;
(3) had an impairment that met or equaled the requitements of a listed

impairment; (4) could return to her past relevant work; and (5) if not, could
perform any other work in the national economy.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits ate denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if
the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant
is disabled.” Mastto, 270 F.3d at 177. Alternatively, if a claimant cleats steps one and two,
but falters at step three, ie., “[i]f a claimant’s impairment is not sufficiently severe to equal or

exceed a listed impairment,” then “the AL} must assess the claimant’s residual functional

 

3 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDI), established by Title IT of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Program (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 SSDD; 20 C.F-R. pt. 416 (SSD, governing these two programs are,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

4

Case 1:19-cv-00474-WO-JEP Document 19 Filed 09/03/20 Page 4 of 13
capacity (RFC’).” Id. at 179.4 Step four then requires the AL] to assess whether, based on
that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite [the claimant’s]
impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide
“whether the claimant is able to perform other work consideting both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust

to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its

 

“evidentiaty burden of proving that [the claimant] remains able to work other jobs available

 

in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.
Ill. DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” since her application date. Plaintiff therefore met her burden at step one of the
sequential evaluation process. (Tr. at 19.) At step two, the AL] further determined that
Plaintiff suffered from the following severe impairments:

HIV (undetectable); asthma; migraine headaches; a history of carpal tunnel
syndrome; obesity; anxiety; [and] depression|[.]

 

4 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations require RFC to reflect claimant’s “ability to do sustained work-
telated physical and mental activities in a work setting on a regular and continuing basis... [which] means 8
houts a day, for 5 days a week, or an equivalent work schedule” (Gnternal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impairments and any related symptoms (¢.¢, patn).”
Hines, 453 F.3d at 562-63.

 

Case 1:19-cv-00474-WO-JEP Document 19 Filed 09/03/20 Page 5of13
(I'r. at 19.) The AL] found at step three that none of these impairments, individually or in
combination, met or equaled a disability listing. (Tr. at 19-21.) Therefore, the ALJ assessed
Plaintiffs RFC and determined that she could perform medium work, but with the following
additional limitations:

[Plaintiff] can perform frequent, but not continuous, handling and fingering

bilaterally. She can frequently, but not continuously, have exposure to pulmonary

irritants such as dust, fumes, odors, and gases. [Plaintiff] can perform simple and

routine tasks involving few work place changes and no fast paced or production

rate work. She can have occasional interaction with the general public and

coworkers, and can maintain concentration, persistence or pace for at least 2

hours at [a] time.
(Ir. at 21.) At step four of the analysis, the AL] found that Plaintiff had no past relevant work.
(Ir. at 25.) However, the AL] determined at step five that, given Plaintiffs age, education,
work experience, RFC, and the testimony of the vocational expert as to these factors, she
could perform other jobs available in the national economy. (Tr. at 26.) Therefore, the ALJ
concluded that Plaintiff was not disabled under the Act. (Tr. at 27.)

Plaintiff now raises several challenges the AL]’s decision. She first contends that the
ALJ erred in several respects when assessing her RFC. Specifically, she asserts that the AL]
failed to properly weigh the opinion of Plaintiffs treating psychologist, Dr. Robert Rominger,
and that substantial evidence fails to support the ALJ’s findings regarding Plaintiffs mental
REC, including that she “could occasionally work with the public and be with co-workers all

day.” (Pl.’s Br. [Doc. #12] at 1,17.) Plaintiff also contends that substantial evidence fails to

support the AL]’s step three decision that Plaintiff did not meet Listings 12.04 or 12.06.

Case 1:19-cv-00474-WO-JEP Document 19 Filed 09/03/20 Page 6 of 13
For the reasons set out below, the Court concludes that remand is necessary regarding
the mental RFC, particularly with regard to Plaintiff's social limitations. The Court therefore
need not reach Plaintiffs alternative contentions.

“RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations” and “is to be determined by the ALJ only after [the ALJ] considers all relevant
evidence of a claimant’s impairments and any related symptoms.” Hines, 453 F.3d at 562-63.
With respect to the RFC determination in the present case, including with respect to the
opinion evidence, Plaintiff notes that the psychiatric consultative examiner, Dr. Stephen
Sanders, concluded that Plaintiff “experiences difficulty being around people due to her
anxiety, panic disorder, and would have difficulty tolerating the stress and pressure associated
with day-to-day work activity due to ongoing problems with depression and panic symptoms.”
(Pl’s Br. at 4, Tr. at 1630.) Plaintiff fatther points to the treatment notes and opinion of
Plaintiff's treating psychologist Dr. Robert Rominget, particularly with respect to Plaintiff's
inability to be around and interact with other people. (PL.’s Br. at 2-7, Tr. at 914-15, 982-83,
991-92, 1488-89, 1690-91, 1704-05, 1722-23, 1728-29, 1829, (1994-95, 1998-99, 2010-12.) -
With respect to the mental RFC, the AL]’s decision explained that

[PlaintifPs] main concerns appear to revolve atound her mental impairments of

anxiety and depression. However, the evidence does not support functional

limitations that would preclude regular and continuous work involving simple
and routine tasks with few workplaces changes and occasional interaction with

(Tr. at 23 (emphasis added).) Likewise, the ALJ’s hypothetical to the Vocational Expert

reflected limitations to “simple, routine tasks”, “a non-production pace” and “occasional

interaction with the general public.” (Tr. at 72.) As noted above, Plaintiff challenges the AL]’s

Case 1:19-cv-00474-WO-JEP Document 19 Filed 09/03/20 Page 7 of 13
findings that Plaintiff “could occasionally work with the public and be with co-workers all
day.” (Pl.’s Br. at 1, 17.)

However, in considering Plaintiff's contention that substantial evidence fails to support
the ALJ’s finding that she could “be with co-workers all day,” the Court notes that the RFC
that was actually adopted by the AL] limits Plaintiff to only “occasional interaction with the
genetal public and coworkers.” (T't. at 21.) Thus, thete is inconsistency in the AL]’s discussion
and formulation of the RFC to the extent that the ALJ’s explanation contemplates limits only
with respect to the general public, and even more importantly, the hypothetical question to
the vocational expett also included limits only with respect to the general public. In other
wotds, the RFC adopted by the AL] limited Plaintiff to “occasional interaction with the general

public and coworkers,” but the AL]’s explanation and the questions to the vocational expert

 

only reflected the limitation to “occasional interaction with the general public.” This
inconsistency makes it difficult to determine whether, as Plaintiff contends, substantial
- evidence fails to suppott the RFC, and in particular whether the ALJ failed to sufficiently
account for the evidence regarding Plaintiff's social limitations. Even more importantly, this
inconsistency means that the AL] never presented the vocational expert with a hypothetical
question that included all of the limitations actually adopted in the RFC.

As discussed above, the claimant bears the initial burden of proving the existence of a
disability. 42 U.S.C. § 403(d)(5): Smith v..Califano, 592 F.2d 1235, 1236 (4th Cir. 1979). Once
the claimant has established at step four that she cannot do any work she has done in the past
because of her sevete impaitments, the burden shifts to the Commissioner at step five to show

that jobs exist in significant numbers in the national economy which the claimant could

Case 1:19-cv-00474-WO-JEP Document 19 Filed 09/03/20 Page 8 of 13
perform consistent with her RFC, age, education, and past work experience. Hunter v.

 

Sullivan, 993 F.2d 31, 35 (4th Cir. 1992); Wilson v. Califano, 617 F.2d 1050, 1053 (4th Cir.
1980). The AL] may utilize a vocational expert at steps four and five of the sequential
evaluation process to assist in determining whether thete is work available which this particular

claimant can perform. Walker v. Bowen, 889 F.2d 47, 50 (4th Cir. 1989); Hammond v. Apfel,

 

5 F. App’x 101, 105 (4th Cir. 2001); see_also 20 C.F.R. § 404.1560(b)(2); 20 C.ELR.
§ 404.1566(e). However, “[i]n order for a vocational expert’s opinion to be relevant or helpful,
it must be based upon a consideration of all other evidence in the record, and it must be in
tesponse to proper hypothetical questions which fairly set out all of clatmant’s impairments.”
Hines, 453 F.3d at 566 (emphasis added) (alteration and internal quotation marks omitted).

Walker, 889 F.2d at 50-51; see also Mickles v. Shalala, 29 F.3d 918, 929 n. 7 (4th Cir. 1994)

 

(finding no error where “all of the exertional and non-exertional limitations which the ALJ |
found to exist... wete included in the hypothetical”); Fisher v. Barnhatt, 181 P. App’x 359,
365 (4th Cir. 2006) (finding no error where the RFC is supported by substantial evidence and
the hypothetical question to the vocational expert incorporated that RFC determination).

Here, Plaintiff's mental RFC included a restriction to “occasional interaction with the
general public and coworkers.” (Tr. at 21.) However, the hypothetical question presented to
the vocational expert only included a limitation to “interaction with the general public’; the
ALJ communicated no restrictions involving coworkers. (I't. at 72.) Specifically, the ALJ
atticulated the hypothetical as follows:

Q. ... So, let me move on then to hypothetical questions. Hypothetical

questions; the first one is regarding a hypothetical individual as a younger

individual, with limited education and no past relevant work; can perform work
at the medium exertional level; can frequently but not constantly handle and

9

Case 1:19-cv-00474-WO-JEP Document 19 Filed 09/03/20 Page 9 of 13
finger bilaterally; and a frequent, not constant exposure to pulmonary ittitants

such as dust, fames, odors and gases. She is limited to simple, routine tasks;

can adapt to few work place changes or toutine changes; can perform at a non-

ptoduction pace so no fast-paced production rate work and can have occasional

interaction with the general public. Can such an individual perform any — are

there any jobs in the national economy such an individual could perform?
(Tr. at 72.) After the vocational expert identified vatious options, the AL] next asked the
vocational expert to consider the impact of a resttiction to “rare interaction with the general
_ public, meaning less than 1/3 of the day.” (Tr. at 73.) The ALJ further clarified she was
thinking of positions “working in the back,” “so you're really not dealing with the public.”
(Tr. at 74.) The expert replied that this would eliminate some jobs and reduce the numbet of
positions available for others by approximately fifty percent. (I'r. at 73-75.) The only mention
of coworkers came from Plaintiffs attorney, who asked the vocational expert if the jobs
pteviously identified in the Dictionary of Occupational Titles would “require interaction with
coworkers and supervisors,” to which the expert answered, “Yes.” (I'r. at 76-77.) Plaintiff's
attorney followed up by asking, “[I]f the hypothetical Claimant was unable to interact
appropriately with coworkers and supetvisots, would there still be these jobs?” (I't. at 77.)
The expert answered, “No.” (Ir. at 77.) ‘Thus, the evidence shows that the jobs identified at
step five all require some degtee of interaction with coworkers, but the degree of interaction
is nevet defined. While it is possible that some, or even all, of the jobs identified by the
vocational expert would remain if the limitation to occasional interaction with cowotkers was
added, the record, absent testimony to that effect, contains no evidence supporting such a
finding.

Defendant contends that the AL] reasonably concluded Plaintiff could perform other

wotk by “[rlelying on the testimony of a vocational expert who considered Plaintiffs

10

Case 1:19-cv-00474-WO-JEP Document 19 Filed 09/03/20 Page 10 of 13
established limitations.” (Def. Br. [Doc. #15] at 2.) However, because the vocational expert’s
opinion was not made in response to a proper hypothetical question fairly setting out all of
the claimant’s limitations, it does not provide substantial evidence to support the AL]’s
ultimate determination at step five. Walker, 889 F.2d at 50—51 (“In this case the AL] did not
ask questions that ensuted that the vocational expert knew what the claimant’s abilities and

limitations were. Therefore, his answers to those questions were not particularly useful.”); see

 

also, e.g., Straughn v. Colvin, No. 1:14CV200, 2015 WL 4414275, at *4 (M.D.N.C. July 20,
2015) (“Because the AL] in the present case did not specify to the vocational expert that
Plaintiff was limited to simple, routine tasks, the expert may have identified jobs, even
unskilled jobs, that he would not have identified had he been presented with a complete
hypothetical question.”); Chinault vy. Colvin, No. 7:13-CV-00126, 2014 WL 1599480, at *4 |
(W.D. Va. Apr. 21, 2014) (temanding where “the ALJ .. . relied on the VE’s testimony in
response to a hypothetical that did not contain the sit or stand at will limitation ultimately
included in the ALJ’s RFC”); Teeter v. Astrue, No. 3:12-CV-190-GCM, 2012 WL 5405531, at
*2 (W.D.N.C. Nov. 6, 2012) (remanding case when “the hypothetical posed to the VE did not
include all of the limitations as found by the ALJ’); Finlay v. Astrue, Crvil No. SAG-10-2020,
2012 WL 5267084, at *3 (D. Md. Oct. 19, 2012) (“[T]his Court cannot determine on the

cuttent record whether the hypothetical and the RFC are in fact inconsistent.”); Elliot v.

Astrue, Civil No. 2:09cv037, 2011 WL 2506335, at *4 (W.D.N.C. June 22, 2011) (remanding

11

Case 1:19-cv-00474-WO-JEP Document 19 Filed 09/03/20 Page 11 of 13
where “[t]he VE, therefore, provided testimony tegatding the jobs available for a person with
fewer limitations than Plaintiff”). °

Thus, as to PlaintifPs contention that she could not meet the social demands of the
positions identified by the vocational expert, there is no evidence from the vocational expert
that the identified positions could be performed by an individual with a limitation to only
occasional interactions with coworkers, which is the RFC actually adopted by the AL). There
is no need to considet whether the evidence would support some other RFC, since the Court
considers the RFC actually adopted by the ALJ. Hete, the RFC actually adopted by the ALJ
included a limitation to only occasional interaction with coworkers, and that limitation was
not included in the hypothetical question to the vocational expert. Thus, substantial evidence
does not support the ALJ’s conclusion that Plaintiff can perform other jobs available in
significant numbers in the national economy, and remand is required. Riley v. Chater, 57 F.3d
1067, 1995 WL 361483, at *3 (4th Cir. June 16, 1995) (finding that a vocational expert’s

testimony that was “based on hypothetical questions that did not encompass all relevant

 

>The Court further notes that the AL]’s formulation of the hypothetical to the vocational expert included other
disctepancies as well. For example, in terms of physical limitations, the ALJ limited Plaintiff to “frequent, but
not continuous, handling and fingering bilaterally.” (T't. at 21.) Nevertheless, two of three jobs identified by
the vocational expert and relied upon by the ALJ, namely hand packager and kitchen helper, require constant
handling, and the job of hand packager also requites constant fingering. See DOT 920.587-018, 1991 WL
687916 (hand packager); DOT 318.687-010, 1991 WL 672755 (kitchen helper). Accordingly, absent
explanation of this conflict, these two jobs ate eliminated as potential positions for Plaintiff, regardless of her
additional mental restrictions. See Pearson v. Colvin, 810 F.3d 204, 211 4th Cir. 2015).

The remaining job, industrial cleaner, is described in the DOT as involving dust removal and the use
of cleaning chemicals and incinerators. DOT 381.687-018, 1991 WL 673258. The DOT does not directly
address the issue of pulmonary itritants, and the vocational expert never mentions the impact of Plaintiffs
asthma and her need for limited exposure to “pulmonary irritants such as dust, fumes, odors, and gases” on
her ability to perform any of the identified jobs, including that of industrial cleaner. (See Tr. at 23, 72-78.)
When later asked whether his testimony was consistent with the DOT, the vocational expert identified the
impact of breaks, being off task, and absenteeism as the only relevant areas not covered by the DOT, and for
which he based his testimony on his education and training instead. (Tr. at 76.) In terms of pulmonary
limitations, howevet, the Court is again left guessing as to the basis, if any, for the expert’s testimony.

12

Case 1:19-cv-00474-WO-JEP Document 19 Filed 09/03/20 Page 12 of 13
impairments, does not constitute substantial evidence to support the ALJ's decision”). To the
extent that Plaintiffs additional allegations merit further consideration, these contentions can
be considered by the ALJ upon tehearing.°

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be REVERSED, and that the matter be REMANDED to the Commissioner
under sentence fout of 42 U.S.C. § 405(¢). The Commissioner should be directed to temand
the matter to the AL] for further consideration of Plaintiffs claim in light of the above
recommendation. Defendant’s Motion for Judgment on the Pleadings [Doc. #14] should be
DENIED, and Plaintiffs Motion for Judgment on the Pleadings [Doc. #11] should be
GRANTED to the extent set out herein. However, to the extent Plaintiff seeks an immediate
awatd of benefits, her Motion is DENIED.

This, the 3‘ day of September, 2020.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

 

® As noted above, Plaintiff contends that the AL] failed to give appropriate weight to the opinion of her treating
-psychologist and the opinion of the psychiatric consultative examiner. (PL’s Br. at 9, 11-17, Tr. at 24-25.) In
addition, Plaintiff notes that the ALJ relied on several inaccurate statements in making her credibility
determination. For example, the ALJ relied on the fact that Plaintiff “recently flew to Atlanta to visit friends”
(Tr. at 20), when in fact Plaintiff testified that she rode to Atlanta in a car with one friend who was driving. In
addition, the AL] discounted Plaintiffs credibility because she “admitted to past drug use at the hearing” after
having denied drug use to her treatment providers. (Tr. at 24.) However, Plaintiff did not admit to past drug
use at the hearing, and in fact consistently denied any past or present drug use. (Pl’s Br. at 14-15.) Similarly,
the AL] gave little weight to Dr. Rominger’s opinion in part because it “was not prepared for disability but
rather for [Plaintiff's] probations officer.” (Tr. at 24.) However, Dt. Rominget’s statement was actually
prepared for her disability claim, not for her probation officer, as confirmed by counsel who obtained the
statement from Dr. Rominger. (Pl’s Br. at 12-13, Tr. at 2010.) Finally, with respect to the ALJ’s findings
regarding Plaintiff's activities of daily living, Plaintiff notes that her parental rights to all of her children have
been terminated by the state. (PIL.’s Br. at 2, Tr. at 915, 922.) All of these issues can be further addressed and
‘considered in light of the remand in this case, as set out above.

13

Case 1:19-cv-00474-WO-JEP Document 19 Filed 09/03/20 Page 13 of 13
